Title: To Thomas Jefferson from Joseph Delaplaine, 7 October 1807
From: Delaplaine, Joseph
To: Jefferson, Thomas


                        
                            Sir,
                            Cincinnati October 7th. 1807
                        
                        The demise of the Register of the Land Office for the District of Cincinnati, having very recently occurred,
                            I take the liberty of soliciting an appointment to fill the vacancy occasioned thereby.
                        Having a considerable number of friends here, as well as in different situations in the United States, I
                            scarcely know sir, to whom I shall apply, or from what quarter I shall select those, to whose recommendations in my
                            behalf, your attention will be called.
                        Amongst a number, the Honble. Judge Brockholst Livingston of New York, whose niece I married, will, I flatter
                            myself, give you ample testimony, respecting my character, talents, temperance, and general deportment. I was born in
                            Philadelphia, and have lived here nearly four years. Vending Merchandize is my only business. My political principles have
                            always been republican. I am a member of the Republican society here, and lately, on a memorable occasion, read the
                            Declaration of Independence, and sustained a conspicuous part in its celebration. My esteem for the present
                            administration, has been noticed from its commencement, and the continuance of it is well established. I should have sent
                            you the names of several of our citizens here, whose signatures would have appeared in my behalf; but some I presume have
                            been called upon by those applicants, who perhaps have friends in no other quarter. From this idea I yielded to them.
                            Others, would be unknown to you, and the principal part of those who are now in Office, are Federalists.
                        From these considerations, I preferred to rely upon the recommendations of those, whose respectable
                            characters are perfectly known to you.
                        I flatter myself sir, that if I am favoured with the appointment to the Office, for which I now solicit, the
                            duties of it will be conducted upon such principles and in such manner, as will reflect satisfaction to you sir, be
                            pleasing to the people, and do credit to myself.
                        With sentiments of very high regard & esteem I am your obedt.
                        
                            Joseph Delaplaine
                            
                        
                        
                            To convince you sir of the esteem in which I am held by the people, I have thought proper to send you
                                herewith an account of the proceedings of the 4th. of July in this place.—From this you will perceive, that I read the
                                Declaration of Independence, and that your name was sounded by myself through loud applauses. Last 4th. of July I was
                                in Philadelphia.—
                        
                    